Citation Nr: 1636955	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to service connection for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to October 1972.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes the Veteran's claim of service connection for IHD was initially denied in an April 2011 rating decision.  Thereafter, the RO confirmed and continued the prior denials in September 2011 and July 2013 rating decisions, indicating the evidence submitted by the Veteran did not constitute new and material evidence to reopen the claim.

The April 2011 rating decision denied the Veteran's claim as the RO was unable to verify service in Vietnam or find other evidence of exposure to herbicides.  New and material evidence was submitted during the appeal period, including statements by the Veteran that he was exposed to herbicides through direct contact with equipment and personnel returning from Vietnam.  Therefore, as new and material evidence was received within the appeal period subsequent to the April 2011 rating decision, the Board will review the service connection claim de novo.  See 38 C.F.R. § 3.156(b) (2015).  

The Veteran died in November 2013.  In May 2014, the RO substituted the appellant as the claimant pursuant to 38 U.S.C.A. § 5121A and 38 C.F.R. § 3.1010.

Further, the appellant appeared at a hearing before the undersigned Veterans Law Judge in May 2016.  The record was held open for 30 days from the date of the hearing.  The appellant subsequently submitted additional evidence and waived review of the evidence by the RO in May 2016.  See 38 C.F.R. § 20.1304(c) (2015).  


FINDINGS OF FACTS

1.  The Veteran served on a ship in the offshore waters of Vietnam from April 1972 to September 1972.  The Veteran did not serve on the landmass of Vietnam or on the inland waterways of Vietnam, and he was not in fact exposed to herbicides, including Agent Orange, in service.

2.  The Veteran's IHD was not incurred during active service or related to any event or injury in service.


CONCLUSION OF LAW

The criteria for service connection for IHD have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2010 letter satisfied the duty to notify provisions.  Additional notice is not necessary when a there is a substitute claimant.  See 38 C.F.R. § 3.1010(f)(1). 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Board notes that no VA examination or medical opinion was obtained by the RO.  An examination or medical opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds there is not sufficient evidence of in-service herbicide exposure or complaints or treatment for a heart condition.  Thus, there is no reasonable possibility that a medical opinion can substantiate the claim by linking the claimed disability to in-service herbicide exposure, or some other in-service injury, disease or event.  Further, the Veteran's statements that his IHD is directly related to service or medication he took while in service, including valium, are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, with regard to IHD, the standards of McLendon are not met in this case, and VA's duty to provide an examination and opinion is not triggered.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. §1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  For the purposes of presumptive herbicide exposure, service in Vietnam requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board notes that IHD is enumerated in 38 C.F.R. § 3.309 (e) as a presumptive disease associated with herbicide exposure.  

III.  Analysis

The appellant contended at the May 2016 Board hearing that her husband's heart condition was caused by exposure to Agent Orange in service.  She indicated that he was an airplane mechanic and when the planes would come back from Vietnam, he would have to repair and wash them.  The Veteran would tell her that there was a sticky substance all over the aircraft that he was exposed to.  The appellant testified that she met the Veteran a year after he had gotten out of service.  Prior to his death, the Veteran set forth similar contentions.

A post-service private treatment record from April 1989 diagnosed the Veteran with coronary artery disease and he received treatment for his heart condition thereafter, until his death in November 2013.  Thus, the current disability element of the claim is met given the showing of IHD.

While the record shows that the Veteran had IHD, the evidence discussed below does not support a finding that the Veteran was exposed to herbicides (either presumptively or on a facts found basis) during his service, and thus the presumption does not apply.

First, the Veteran's service personnel records and Form DD-214 show that he served aboard the U.S.S. Saratoga from April 13, 1972 to September 19, 1972.  There is no indication in the record that the Veteran's ship served in the vicinity of Vietnam during his time aboard it.  The ship is not listed among the vessels presumed to have had herbicide exposure due to its presence in the "brown" waters of Vietnam.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated June 15, 2016).

The Board notes the VA has identified certain bays and harbors that may qualify as inland waterways; however, there is no evidence that the U.S.S. Saratoga was stationed in any of these specific waterways and is considered by VA to be an offshore water ship, and not historically subject to Agent Orange spraying.  See VBA Manual M21-1, IV.ii.2.C.  Thus, service aboard the U.S.S. Saratoga solely does not constitute service in the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(e).

To the extent the Veteran claimed he left his ship and entered Vietnam, there are no service personnel records supporting this contention.  In January 2011, the Veteran contacted VA and reported that as a plane corrosion mechanic, more than once he got onto a helicopter and flew into Vietnam to work on special reconnaissance planes.  As such, he places himself on the ground in Vietnam.  However, the contention is not supported by documentation from the personnel records or any other credible evidence of record.  The Board notes the Veteran's Form DD-214 indicates the Veteran served with one year of foreign and/or sea service and also indicates he "served in Vietnam."  However, this does not provide sufficient evidence of in-country Vietnam service.  Additionally, the Veteran received the Vietnam Service Medal; however, this medal was awarded for both those who served in-country and those who served elsewhere in support of operations in Vietnam.  Therefore, the Veteran's receipt of the Vietnam Service Medal, while exceptional, does not provide sufficient evidence of in-country service.  The Board notes the Veteran's service treatment records show that while aboard the U.S.S. Saratoga, he reported numerous times to sick bay for various complaints.  However, there is no record that he ever left the ship.  Thus, there is no documentation in the service records that support the Veteran left his ship and entered Vietnam.

The Board acknowledges the Veteran's assertions of exposure to Agent Orange while cleaning and repairing planes returning from Vietnam and also contact with soldiers returning from Vietnam.  See April 2011 statement.  To the extent the Veteran cleaned and repaired planes which flew to and from Vietnam, the conclusion that this exposed him to Agent Orange through contact is speculative, with no objective evidence to support the contention.  The Board further finds that the Veteran is not competent to report that he was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6)(i) or other potentially toxic agents.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Therefore, there is no presumption of such secondary exposure to herbicides for the Veteran through contact with equipment or personnel returning from Vietnam.  See VBA Manual, M21-1 IV.ii.1.H.

The Board has considered the large amount of lay evidence submitted by the Veteran, including many contentions related to herbicide exposure.  As noted above, the Veteran claimed he was exposed to herbicides by being on the U.S.S. Saratoga, leaving the ship and entering Vietnam, as well as through contact with equipment and personnel returning from Vietnam.  He further claimed in a January 2011 statement that prior to May 1972, he was stationed on land in Vietnam.  The service records contradict this statement and show that from September 1971 to April 1972 the Veteran was stationed in the United States, including Great Lakes, Illinois and Albany, Georgia.  Thus, the statement is found to be factually inaccurate.  The Veteran further indicated that he feels he may have served in Da Nang or Cam Ranh Bay in Vietnam.  There is no further evidence that the Veteran ever entered these two areas of Vietnam.

The Board does not find the Veteran to be a reliable historian with regard to having been exposed to herbicides in service, based on his many lay statements of record.  The Board notes the statements were made many years after the Veteran's service; however, they are not supported by contemporaneous evidence in the record and are inconsistent.  He has raised many different theories of exposure throughout his claim, and the Board finds the contentions are contradictory and lack credibility.

The Board has considered the Veteran's military occupational specialty, service records and statements submitted in support; however, the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides while in service, either by presumption for service in Vietnam or on a facts found basis otherwise.  As the Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure is shown, service connection for IHD, based upon herbicide exposure, is not warranted in this case.

As to the non-herbicide exposure theory of entitlement, the Veteran's service treatment records show no complaints or treatment in service for any heart condition, including the September 1972 separation examination.  The Veteran reported in November 2012 that he began having angina and heart problems in 1972, during service.  He further noted that he was prescribed valium in 1972 due to his anxiety and depression and was having an adverse reaction to the medication, including trouble breathing and feeling "out of it."  He associated these symptoms to a heart condition.

As to this theory of direct service connection for IHD, the Board finds the evidence weighs against the in-service element.  There is no mention of heart complaints or treatment in the service treatment records and the first treatment found in the record was in 1987.  Further, the evidence of record does not support that the Veteran's IHD had its onset in (or within one year of service) or was otherwise related to service.  Although the Veteran was not provided a VA examination or opinion, as noted earlier, the Board finds that one is not necessary in this case to make a decision on the claim.  The evidence does not establish that the Veteran suffered an event, injury or disease in service with respect to the heart and insufficient evidence was received which would even indicate that such condition may be associated with service.  See McLendon, 20 Vet. App. at 79.  Therefore, the evidence also does not support the claim on a direct, non-herbicide exposure, basis.

In sum, the Board finds the preponderance of the evidence weighs against the finding of service connection for IHD on a presumptive basis, for diseases associated with exposure to certain herbicide agents.  Further, the evidence does not support the claim on a direct basis.  Therefore, the benefit of the doubt rule is not applicable, and service connection is not warranted. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER


Service connection for IHD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


